Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 05/18/2022 is acknowledged.
3.	Claims 1, 5-6, 9-10, 13-14, 17-21, 23-25, 28-30, 32-34, 36-42, 44-47 and 49 are pending.
4.	Applicant’s election of Group I and the species of the polypeptide of SEQ ID NO:1in the reply filed on 05/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 20-21, 23-25, 28, 30, 32-34, 36-38, 42, 44-47 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.
6.	Applicant’s IDS documents have been considered.  
7.	Claims 1, 5-6, 9-10, 13-14, 17-19 and 29 are under consideration as they read on the polypeptide of SEQ ID NO:1.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 5-6, 9-10, 13-14, 17-19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “and/or being in a form of at least a homo-trimer” but it is unclear what is meant by this recitation both because it is unclear what the “and/or” refers to and because it is unclear what is in a form of at least a homo-trimer.  
	Correction is required.  

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to a PD1-CD70 fusion protein with “a single amino acid linker” between said PD1 and same CD70.  Claim 6 recites that the fusion protein comprises a linker between PD1 and CD70.  Claim 8 recites that the linker is not an Fc domain of an antibody or a fragment thereof.  Claims 6 and 8 are not further limiting to claim 1 which requires a single amino acid linker.  Between PD1 and CD70.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
12.	Claim 29 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 29 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: claim 29 is directed to fusion proteins, polynucleotides, nucleic acid constructs and host cells.  They do not share a single structural similarity or common use.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 5-6, 9-10, 13-14, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/109789 (IDS filed on 07/09/2019; Reference 16). 
WO 2011/109789 teaches fusion proteins for cancer therapy comprising a molecule including a targeting moiety fused with an immunomodulatory moiety, wherein the targeting moiety includes an extracellular ligand-binding domain or ectodomain of Programmed Death-1 (PD 1) and wherein the immunomodulatory moiety specifically binds CD27. The targeting moiety is linked or fused to an immunomodulatory moiety with a linker or without a linker. The linker can be an amino acid linker. (In particular, whole document).
In view of WO 2011/109789 it would have been obvious for a person skilled in the art to provide a fusion protein comprising extracellular domain of PD1 and a moiety that binds to CD27, such as the extracellular domain of CD70 (In particular, claims 1, 9, paragraphs 0010, 0114, 0164, 0182) 
Reference SEQ ID NO:93 is the sequence for the extracellular domain of PD-1 and it is 150 amino acids and 100% identical over length and sequence to instant SEQ ID NO:2.  
	WO 2011/109789 teaches strategies to counteract tumor-induced immune
tolerance and enhance the antitumor efficacy of chemotherapy by activating and leveraging T cell- mediated adaptive antitumor immunity against resistant or disseminated cancer cells and a method of preventing or treating a neoplastic disease comprising administration to a subject in need thereof one or more molecule of the invention, in various aspects, the subject is administered one or more molecule of the invention in combination with another anticancer therapy. (In particular, claims 55-56, paragraphs 0003, 0033)
	The recitation of “a single amino acid linker” in claim 1 is obvious in view of the reference teachings in numerous ways.  The reference teaches that the linker can be an amino acid linker and any known in the art.   Furthermore, the last amino acid of the PD-1 molecule can be encompassed by such a single amino acid linker, particularly since the claims recite that the PD1 can be 123-166 amino acids in length.  Given that any single amino acid linker is obvious, any amino acid including glycine would be obvious to use as the single amino acid.  
	Claim 29 is included in this rejection because the test tube or container that the fusion protein is in is encompassed by a packaging material for an article of manufacture.  
	Claims 5 is included in this rejection because the limitations recited in claim 5 are not required based on the language of claim 1.  
	From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
15.	Claims 1, 5-6, 9-10, 14, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over each of U. S. Patent Application Publication 2017/0095531 (IDS filed on 01/16/2022; Reference 1) and U.S. Patent 10,183,060 (PTO-892; Reference A). 	
U. S. Patent Application Publication 2017/0095531 and U.S. Patent 10,183,060 each teach a chimeric protein comprising: (a) a first extracellular domain of a type I transmembrane protein at or near the N-terminus, (b) a second extracellular domain of a type II transmembrane protein at or near the C-terminus, and (c) a linker, wherein one of the first and second extracellular domains is an immune inhibitory signal and one of the first and second extracellular domains is an immune stimulatory signal, particularly a chimeric protein comprising the extracellular domain of PD-1 paired with the immune stimulatory agent CD70 and a linker.  (In particular, paragraphs [0030], [0052], whole document; corresponding section in patent).
The reference teaches that the linker is a polypeptide. In some embodiments, the linker is about 2 amino acids long and substantially comprised of glycine. (In particular, [0091-0092], whole document; corresponding section in patent). 
The reference teaches that the extracellular domain of PD1 (Q15116) is underlined in reference SEQ ID NO:2 (In particular, paragraph [0068], whole document; corresponding section in patent).  This sequence comprises amino acids 1-147 of instant SEQ ID NO:2 with an additional 20 amino acid signal sequence on the N-terminus, making it 167 amino acids total.  
The claimed invention differs from the prior art in the recitation of a single amino acid linker and a PD1 amino acid which is 123-166 amino acids in length of claim 1; and wherein the one amino acid linker is glycine of claim 10. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have not included the 23 amino acid signal sequence (MQIPQAPWPVVWAVLQLGWRPGW) in the PD-1 extracellular domain of Q15116 and started with FLD.  It would have been obvious to have had a one glycine amino acid linker which would have been encompassed by a linker of about 2 amino acids in long comprised of glycine. 
	Claim 29 is included in this rejection because the test tube or container that the fusion protein is in is encompassed by a packaging material for an article of manufacture.  
	Claims 5 is included in this rejection because the limitations recited in claim 5 are not required based on the language of claim 1.  
	From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

16.	No claim is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 17, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644